Visto el informe del Secretario de Estado y la certifica-ción del candidato del Partido Acción Cristiana para el precinto electoral de Río Piedras II, que se acompaña, el Tribunal resuelve que se ha tornado en académica y, por lo tanto, es innecesario resolver la cuestión de si el Secretario actuó o no legalmente al rechazar otros grupos de peticiones de dicho precinto por haberse omitido en ellas los datos sobre la edad o el color de los firmantes. Por consiguiente, el Tribunal ordena el archivo de la solicitud de los peticionarios en cuanto a las mencionadas peticiones.
Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente.
El Juez Asociado señor Saldaña no intervino.